PER CURIAM.
Appellant contests an adverse judgment entered in accordance with a jury verdict. In her lawsuit, she sought to recover damages for permanent injuries she alleged she sustained when her car was struck by ap-pellee’s negligently driven car while he was under the influence of alcohol. The trial court granted appellee’s motion for summary judgment on the punitive damages count, and the case proceeded to trial. The jury found that appellant did not sustain a permanent injury and awarded only her expenses. We find no merit in any of the points raised on appeal from the judgment or from the summary judgment on the claim for punitive damages.
Under the pleadings, summary judgment as to punitive damages was appropriate. Appellant did not allege the driver’s “hit and run” conduct as a basis for punitive damages and did not seek leave to amend the complaint to include that conduct as willful and wanton behavior justifying punitive damages. The evidence before the court concerning driving under the influence of alcohol did not meet the punitive damages standard enunciated in Ingram v. Pettit, 340 So.2d 922 (Fla. 1976). See Moore v. Morris, 475 So.2d 666 (Fla.1985); Landers v. Milton, 370 So.2d 368 (Fla.1979).
AFFIRMED.